Citation Nr: 0315921	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  91-22 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1969 to December 
1973.  This claim originally came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
prepared in December 1992 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, and issued to the veteran in January 1993.  That 
decision denied a request to reopen a claim of entitlement to 
service connection for PTSD.  The Board remanded the claim in 
March 1999.  The claim now returns to the Board.    


FINDINGS OF FACT

1.  A November 1983 rating decision issued to the veteran in 
December 1983, which denied a claim of entitlement to service 
connection for PTSD, became final in December 1984.

2.  The evidence associated with the record since the 
November 1983 rating decision includes evidence which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and must 
be considered credible; this evidence, as deemed credible, 
must be considered in order to fairly decide the merits of 
this claim under currently-applicable laws and regulations.


CONCLUSION OF LAW

Evidence received subsequent to a final November 1983 rating 
decision is new and material to reopen a claim of entitlement 
to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During testimony at an April 1991 hearing regarding the 
denial of a claim for an increased evaluation for service-
connected schizophrenia, the veteran contended that he had 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for PTSD.  The veteran had 
previously sought service connection for PTSD by a claim 
submitted in July 1983.  That claim was denied by a November 
1983 rating decision, and issued to the veteran in December 
1983.  The veteran did not timely appeal that rating 
decision, and it became final in December 1984.  

The RO properly interpreted the veteran's 1991 testimony as a 
request to reopen the claim for service connection for PTSD, 
and, on adjudication, denied the request to reopen the claim.  
The veteran has appealed this denial.  Although the veteran's 
claim for service connection for PTSD has been denied, the 
veteran may reopen the claim, if he submits new and material 
evidence.  38 U.S.C.A. § 5108; Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  

While an April 1991 rating mentioned PTSD, it's not clear if 
this was an attempt to adjudicate a claim for service 
connection for PTSD, and a claim for service connection for 
PTSD was not then before the RO.  Thus, the Board has not 
considered the April 1991 rating as a decision on this issue.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence submitted since the prior final denial to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  



Duty to assist and notify

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law removes the requirement that a veteran 
present a well-grounded claim, redefines the obligations of 
VA with respect to the duty to assist, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

However, the VCAA provides that nothing in amended section 
5103A, pertaining to the duty to assist claimants, requires 
the Secretary to reopen a claim that has been disallowed, 
except when new and material evidence is presented or 
secured.  38 U.S.C.A. § 5103A(f) (West 2002).  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The regulations, like the statute, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by VA 
as of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  To the extent to 
which the VCAA may apply to this claim, the Board notes that 
the veteran has been notified, including by the Board's March 
1999 Remand, of the requirement that he submit new and 
material evidence and of the definition of new and material 
evidence.  Additionally, the veteran was notified of the 
enactment of the VCAA, and provided with the complete text of 
38 C.F.R. § 3.159, the regulation implementing the VCAA, by a 
supplemental Statement of the Case issued in September 2002.  
As the decision herein, that the veteran has submitted new 
and material evidence, is favorable to the veteran, it would 
be contrary to the veteran's interests to Remand the claim or 
otherwise take any additional action in light of the VCAA.



In the instant case, relative to the attempt to reopen a 
claim for service connection for PTSD, as the claim was 
received prior to August 29, 2001, the revised definition of 
new and material evidence does not apply.  However, the Board 
assumes, for purposes of this case, that the removal in the 
VCAA of the requirement that a veteran submit a well-grounded 
claim, is applicable to this claim.  Therefore, the portion 
of the analysis in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), regarding determination of whether the new and 
material evidence establishes a well-grounded claim has not 
been applied by the Board. 

The evidence at the time of the November 1983 rating decision 
which denied entitlement to service connection for PTSD 
consisted primarily of the veteran's service medical records 
and his DD 214, together with post-service VA examinations 
conducted in 1974 and 1978.   Those records disclosed that 
the veteran had served eight months overseas, and was 
stationed in Okinawa, with a TDY (temporary duty) assignment 
to Guam in April 1972. 

Since that time, the veteran has provided numerous written 
statements and statements to his treating physicians 
indicating that he was in Vietnam on TDY in July and August 
1972, and was wounded by shrapnel.  The physicians have 
indicated that the veteran has physical findings on his legs 
consistent with shrapnel wounds.  

The veteran's personnel records have been obtained.  Those 
records are devoid of evidence that he was sent on TDY to 
Vietnam, but are also devoid of evidence that he was sent TDY 
to Guam.  Because the assignment to Guam was referenced in 
the service medical records already associated with the 
claims file, it appears that the veteran's service personnel 
records are incomplete.  

The veteran has also provided photographs which he states he 
took while in Vietnam.  The photographs are not inconsistent 
with being taken in Vietnam, and the credibility of the 
veteran's statement that he took the photographs in Vietnam 
must be accepted as true for purposes of determining whether 
the evidence is new and material.  See Justus, supra.  The 
Board notes that the photographs display a processing date of 
1999, but the photographs are consistent with the appearance 
of reproductions of pictures taken previously.  The Board 
does not find that the processing date of 1999 on the 
photographs is inconsistent with the veteran's statements 
that the pictures were taken in Vietnam in the 1970's.  

The evidence since December 1983 is certainly new, in that 
this additional evidence was not of record in 1983 and is not 
cumulative or repetitious of evidence of record at that time.  
Moreover, the regulations which apply to determinations of 
stressor sufficiency have been revised since the 1983 
determination, and again during the pendency of this claim.  
Compare 38 C.F.R. § 3.304 (1983) with 38 C.F.R. § 3.304 
(2002); see Fed. Reg. 52,695-52,702 (1996) (requiring use of 
the Fourth Edition of the DSM (DSM-IV) in evaluating mental 
disorders, which no longer requires that a stressor be an 
event that is outside the range of human experience and 
markedly distressing to almost anyone).

The Board notes that, given the decision in Hodge, supra, it 
is no longer necessary for a veteran to prove that there is a 
reasonable possibility that the new evidence would change the 
outcome.  155 F.3d at 1360.  Instead, after Hodge, a veteran 
need only present evidence "which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim," consistent with 38 C.F.R. § 3.156(a).  The Board 
finds that, without application of the "reasonable 
possibility" test, the veteran has presented new and 
material evidence, and the claim is reopened.  

Once a claim has been reopened, the Board must determine 
whether the duty to assist the veteran to develop the claim 
has been met.  If so, then the claim may be decided on the 
merits.  In this case, it is not clear that the veteran has 
been provided clear notice of the evidence required to 
substantiate the claim, including on the merits.  It also 
appears to the Board that further clinical evidence is 
required.  As the evidence is not sufficient for a current 
decision on the merits, that issue is addressed in the REMAND 
below.  


ORDER

The request to reopen a claim of entitlement to service 
connection for PTSD is granted, and the appeal is granted to 
this extent only.


REMAND

As noted above, further development of the evidence as to the 
veteran's service and his allegations of exposure to 
stressors during that service is required.  Under the 
circumstances described above, the claim of entitlement to 
service connection for PTSD is REMANDED for the following 
action:

1.  The RO should advise the veteran of 
the enactment of the VCAA and of its 
applicability to the claim for service 
connection for PTSD, and should advise 
the veteran of his responsibilities under 
the Act, and VA's duties and 
responsibilities under the Act.  The RO 
should advise the veteran of the period 
of time within which he may timely 
respond by submitting or identifying 
evidence which might substantiate his 
claim.  See Disabled American Veterans v. 
Secretary  of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

2.  The RO should advise the veteran of 
the evidence needed to substantiate the 
claim for service connection for PTSD, 
including the definition of stressors 
(combat and non-combat) under DSM-IV.  
The RO should explain to the veteran the 
burden of proof on the merits of the 
claim, and should advise the veteran that 
he bears the burden of establishing the 
claim, such as by establishing 
credibility and relevance of photographs 
submitted in 1999 to his claim, showing 
that originals of the photographs were 
taken prior to 1999, and that the veteran 
was present when the photographs were 
taken; establishing the credibility of 
his statements that he was assigned TDY 
to Vietnam by such evidence as proof of 
TDY pay, statements from his family, or 
by evidence establishing that he incurred 
shrapnel wounds, by evidence which 
explains why he did not receive 
recognition for service in Vietnam in 
excess of 30 days (the Vietnam Service 
Medal), if he contends that his TDY 
exceeded 30 days, and the like.  

3.  The RO should afford the veteran an 
opportunity to identify any additional 
evidence, including clinical evidence 
from 1973 to the present, which might 
substantiate the claim for PTSD, or 
evidence that he was treated for shrapnel 
injuries.  The veteran should be asked to 
identify any VA or non-VA (private) 
facilities at which he was treated for 
residuals of shrapnel wounds since his 
1973 service separation.  He should 
identify any clinical evidence in which 
those residuals were noted prior to 1992, 
including education, employment, 
insurance, or other examinations.  The RO 
should obtain any identified VA clinical 
records or assist the veteran to obtain 
any other identified records.

4.  The RO should ask the service 
department (Air Force) what types of 
records it used to track TDY duty in 
1972, including financial records, unit 
records, rosters, or the like, or duty 
lists which tracked the names and number 
of personnel stationed at the Da Nang Air 
Force Base during June-August 1972.  The 
RO should attempt to obtain records from 
any system of records the service 
department identifies as a possible 
resource for determining the daily, 
weekly, or monthly movement of a 
servicemember.  

5.  The RO should make another request to 
the National Personnel Records Center for 
records pertaining to the veteran, as 
there are no records of the veteran's 
clinical evaluations prior to 
hospitalization in early October 1972, 
although such evaluations are referenced 
in the service medical records associated 
with the record.  Clinical records of his 
initial October 9, 1972 admission to 
"USA Hospital APO 96331" are not of 
record, and it does not appear that 
complete records of the veteran's 
hospitalization in late October 1972 at 
the Seymour Johnson USAF Hospital in 
North Carolina are associated with the 
record.  Ask the National Personnel 
Records Center (NPRC) to search for 
separately-filed hospital treatment 
records at USA Hospital APO 96331 and at 
the Seymour Johnson USAF Hospital in 
North Carolina in 1972.  

Also ask NPRC to search for additional 
psychiatric records for the veteran.  If 
additional records are available but have 
not been released for any reason, such as 
because additional or special 
authorization is required, ask NPRC to 
state what types of additional records 
are available and what NPRC would require 
in order to release the records.  If no 
counseling or psychiatric treatment 
records are located, or if they have been 
destroyed, ask for specific confirmation 
of that fact.

6.  The veteran should be afforded an 
additional opportunity to describe the 
circumstances he found stressful in 
service, including the time, date, place, 
location, or other circumstances of the 
stressful events.

7.  If the veteran provides additional 
stressor information or the above 
development results in identification of 
stressor information, provide the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly, ESG) 
the veteran's DD214, a copy of each 
document from the personnel records 
reflecting assignments, and provide a 
summary of the veteran's allegations 
regarding combat or non-combat stressors, 
including any stressors alleged to have 
occurred during TDY to Vietnam with the 
366th Munitions Maintenance Squadron, if 
the veteran continues to allege that he 
was so assigned.  Ask USASCRUR to provide 
verification or other available 
information. 

8.  After all development described above 
has been conducted, the RO should 
undertake any and all further development 
action indicated by the evidence of 
record concerning the veteran's claim for 
service connection for PTSD.  The RO 
should then make a determination as to 
whether there is any credible supporting 
evidence regarding the veteran's 
allegations of exposure to stressors, or 
whether allegations regarding stressors 
which cannot be verified are credible.  A 
statement of the RO's determination 
should be placed into the claims file.

9.  If the RO determines that a stressor 
or stressors occurred, the RO should 
arrange for the veteran to be examined by 
a psychiatrist in order to determine 
whether the veteran has PTSD, and, if so, 
to determine the etiology of that 
disorder.  The examiner should review all 
pertinent records in the claims file and 
a copy of this REMAND, and should state 
in the examination report that such 
review was performed.  All diagnoses on 
Axis I though V should be reported, if 
found.  Upon examination of the veteran, 
the examiner should report whether a 
diagnosis of PTSD based on a finding of a 
credible/verified stressor can be made, 
under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) of the American 
Psychiatric Association, and whether it 
is at least as likely as not that any 
current diagnosis of PTSD is related to a 
credible/verified stressor.

10.  The RO should then readjudicate the 
veteran's claim for service connection 
for PTSD.  If the decision remains 
adverse to the veteran, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



